Case 17-09460        Doc 42     Filed 12/31/18     Entered 12/31/18 17:27:46          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 09460
         Tanicka Kadijah Cathey

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/24/2017.

         2) The plan was confirmed on 05/25/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/25/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/24/2018, 11/29/2018.

         5) The case was Converted on 12/13/2018.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-09460                Doc 42             Filed 12/31/18    Entered 12/31/18 17:27:46                 Desc         Page 2
                                                                 of 3



 Receipts:

            Total paid by or on behalf of the debtor                          $2,800.00
            Less amount refunded to debtor                                        $0.00

 NET RECEIPTS:                                                                                                    $2,800.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                               $2,680.79
     Court Costs                                                                             $0.00
     Trustee Expenses & Compensation                                                       $119.21
     Other                                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                                $2,800.00

 Attorney fees paid and disclosed by debtor:                                $350.00


 Scheduled Creditors:
 Creditor                                                     Claim         Claim            Claim        Principal      Int.
 Name                                              Class    Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                                 Unsecured     15,248.00     15,248.09        15,248.09            0.00       0.00
 Alton Memorial Hospital                        Unsecured         300.00           NA               NA            0.00       0.00
 Citizens Finance Compa                         Unsecured      1,200.00            NA               NA            0.00       0.00
 City of Chicago Department of Revenue          Unsecured           0.00      3,778.77         3,778.77           0.00       0.00
 City of Chicago Department of Revenue          Unsecured           0.00           NA               NA            0.00       0.00
 City of Chicago Dept of Finance                Unsecured           0.00           NA               NA            0.00       0.00
 Grossinger Auto Group- motor group             Unsecured           0.00           NA               NA            0.00       0.00
 GROSSINGER CITY AUTOPLEX                       Unsecured         375.00           NA               NA            0.00       0.00
 Harris & Harris Ltd                            Unsecured           0.00           NA               NA            0.00       0.00
 Illinois Secretary of State Safety and Finan   Unsecured           0.00           NA               NA            0.00       0.00
 Illinois Tollway                               Unsecured         500.00           NA               NA            0.00       0.00
 Indiana State Universi                         Unsecured      1,500.00            NA               NA            0.00       0.00
 Internal Revenue Service                       Unsecured         260.00           NA               NA            0.00       0.00
 MURPHY LOMON & ASSOC                           Unsecured         375.00           NA               NA            0.00       0.00
 Portfolio Recovery Associates                  Unsecured      2,532.00       2,532.33         2,532.33           0.00       0.00
 Radzom Counseling                              Unsecured         135.00           NA               NA            0.00       0.00
 Resurgent Capital Services                     Unsecured         568.00        568.13           568.13           0.00       0.00
 Sherman Dodge Chrysler Jeep of Skokie          Unsecured      3,100.00            NA               NA            0.00       0.00
 Southern Illinois University Edwardsville      Unsecured      3,315.00            NA               NA            0.00       0.00
 United States Dept Of Education                Unsecured     38,029.00     36,630.82        36,630.82            0.00       0.00
 University of Chicago Medical Center           Unsecured         300.00           NA               NA            0.00       0.00
 Village of Skokie                              Unsecured         380.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-09460        Doc 42      Filed 12/31/18     Entered 12/31/18 17:27:46             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $58,758.14               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,800.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $2,800.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
